Citation Nr: 0330820	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
back injury.

2.  Entitlement to service connection for residuals of an 
injury to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to August 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
a back condition and a right leg condition. 

It appears that the veteran is seeking service connection 
for a cervical spine disability.  The Board refers this 
matter to the RO.


REMAND

The Board believes that further development is needed in 
this case.  Further examination is necessary in light of the 
veteran's particular service.  Accordingly, the case is 
hereby REMANDED to the RO for the following action:

Schedule the veteran for an orthopedic 
examination.  The examiner should review 
the claims file.  The examiner should 
clarify diagnoses of the veteran's back 
and right leg conditions, and address 
whether there is any relationship 
between the current diagnoses and the 
in-service events, including the HALO 
jump.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




